Wilde J. *
The chief justice, who presided at the trial, was of opinion, that the evidence offered by the plaintiff did not affect the validity of the settlement and the receipt, and the evidence was accordingly excluded. And we are all of opinion, that this decision was correct. The plaintiff’s only remedy, if he has any, is against Holley. And it would seem, that upon the facts reported, he would be liable to repay to the plaintiff the consideration money acknowledged by him to have been received. For although he is not liable on his covenants, he may be liable to repay the money he has received without consideration. But however this may be, it seems quite clear that the defendants are not liable for any defect of Holley’s title. They procured from him, in good faith, a deed of the land, according to their agreement with the plaintiff, and paid therefor, according to the evidence, the sum of $ 250. That sum is acknowledged to have been received by Holley ; and this is good prima facie evidence that it was actually paid. But whether it was paid or not, we are of opinion, that the defendants are in no respect liable. In regard to the plaintiff’s claim on them the' maxim, caveat emptor, applies with great weight.

Motion to set aside the nonsuit overruled.


 Dewey J. did not sit in this cause.